Citation Nr: 0927763	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  97-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Entitlement to service connection for paranoid 
schizophrenia. 

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment. 

5.  Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over the claims 
folders is now held by the RO in San Diego, California  

In July 2003, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

In April 2004 the Board denied the claim for entitlement to 
service connection for an upper digestive system disorder and 
remanded the claims currently on appeal for further action by 
the originating agency.  

The RO denied entitlement to service connection for PTSD in 
February and May 1991 rating decisions.  The Veteran was sent 
a letter subsequent to the May 1991 rating decision notifying 
him of the denial and explaining his right to appeal.  
Therefore, the May 1991 rating decision became final, and new 
and material evidence is necessary to reopen the claim for 
entitlement to service connection for PTSD.  Although the RO 
has adjudicated the current appeal on a de novo basis, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, the Board must initially make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for PTSD before reaching the merits of the 
Veteran's claim.

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2008).  VA policy is to afford 
the representative an opportunity to submit a VA form 646 
after completing the development directed in a remand and 
prior to returning an appeal to the Board.  M21-1MR, Part 1, 
Chapter 5, Section F, Para. 27 (Aug. 19, 2005).  The record 
does not contain a VA Form 646 from the Veteran's 
representative, or evidence that the representative was 
invited to complete that form, a June 2009 post-remand brief 
from the representative is of record.  Therefore, the 
Veteran's representative was able to review the new evidence 
added to the record since the Board's April 2004 remand and 
provide argument in response to the continued denial of the 
Veteran's claims, prior to the Board's consideration of the 
appeal.  Therefore, the Veteran is not prejudiced by the lack 
of a Form 646 from his representative. 


FINDINGS OF FACT

1.  A May 1991 rating decision denied entitlement to service 
connection for PTSD; the Veteran was notified of the denial 
of his claim and his appellate rights in a May 1991 letter, 
but did not submit a notice of disagreement within one year.

2.  The evidence received since the May 1991 final rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the claim.

3.  The Veteran does not have PTSD.

4.  Paranoid schizophrenia was not incurred during service or 
within one year of the Veteran's discharge from service, nor 
is it etiologically related to active duty service.

5.  A left knee disorder was not incurred during service or 
within one year of the Veteran's discharge from service, nor 
is it etiologically related to active duty service.

6.  A psychosis was not demonstrated within two years after 
the Veteran's separation from active service.

7.  For the period prior to September 4, 1998, the Veteran's 
hypertension has been manifested by diastolic blood pressure 
readings predominantly 110 or more with systolic blood 
pressure readings above 200; diastolic pressure has not been 
predominantly 120 or more.

8.  For the period beginning September 4, 1998, the Veteran's 
diastolic blood pressure readings have been predominantly 
below 110 and his systolic blood pressure readings have all 
been below 200.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. §  3.156(a) 
(2001).  

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  

3.  Paranoid schizophrenia was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.  A left knee disability was neither incurred in nor 
aggravated by active service and arthritis of the knee cannot 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

5.  The criteria for establishing service connection for a 
psychosis for the purpose of establishing eligibility for 
treatment have not been met. 38 U.S.C.A. § 1702 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.384, 3.655 (2008).

6.  For the period prior to September 4, 1998, the criteria 
for a 20 percent rating, but not higher, for hypertension 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7101 (2008).

7.  For the period beginning September 4, 1998, the criteria 
for a rating in excess of 10 percent for hypertension have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the Veteran's claim to reopen, further assistance 
is unnecessary to aid the Veteran in substantiating his 
claim.  

In a letter issued in June 2004, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection and an increased rating.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in March 2009.  

With respect to the claim for service connection for 
psychosis for the purpose of establishing eligibility for 
treatment, the Veteran has not been provided notice that 
complies with the first element of VCAA notification under 
Pelegrini II.  However, the Board finds that no prejudice 
results from the lack of  complete VCAA notification in this 
case.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at []; see also Shinseki v. Sanders, 556 U.S. --, 129 
S.Ct. 1696 (2009) (holding that a party alleging defective 
VCAA notice has the burden of showing how the defective 
notice was harmful). 

In this case, the Veteran has not alleged any prejudice 
resulting from inadequate VCAA notice.  During his July 2003 
hearing the Veteran testified regarding the onset of his 
psychosis and dates of treatment, indicating an understanding 
of the evidence and information that is required to 
substantiate his claim.  Therefore, the Veteran is not 
prejudiced by the lack of complete VCAA notice regarding his 
claim for entitlement to service connection for psychosis for 
the purpose of establishing eligibility for treatment.  

Adequate VCAA notice in increased rating cases requires: (1) 
that VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The increased rating issue currently before the Board is 
entitlement to a rating in excess of 10 percent for 
hypertension.  The June 2004 letter told the Veteran that to 
substantiate the claim he should submit evidence showing that 
the disability had worsened.  In addition, the Veteran was 
notified in a March 2009 subsequent supplemental statements 
of the case (SSOCs) that evidence demonstrating the effect 
his disabilities have had on his employment and daily life 
would aid in substantiating his claim.   

Although the Veteran has not received a notification letter 
setting forth the specific diagnostic code and test results 
used to rate hypertension, he is not prejudiced by the lack 
of complete Vazquez-Flores notice.  The Veteran has not 
alleged any prejudice resulting from inadequate VCAA notice 
and the rating criteria for evaluating hypertension were 
specifically listed in the May 1997 statement of the case 
(SOC) and SSOCs.  

Such post decisional documents could not serve to provide 
legally sufficient VCAA notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  However, the notice contained in 
the SOC and SSOCs should have served to inform the Veteran as 
to what was needed to substantiate entitlement to a higher 
rating.  The Veteran had months or years after the notice to 
submit additional evidence and argument.  He also had the 
opportunity to offer testimony at a hearing.  Hence, he had a 
meaningful opportunity to participate in the adjudication of 
the claim after receiving the notice and was not prejudiced 
by the lack of complete Vazquez-Flores notice.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The claims were readjudicated in the March 2009 SSOC.  
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  During his 
July 2003 hearing, the Veteran testified that he underwent 
treatment at Camp Pendleton, California, in 1969 for a 
psychiatric disorder.  The Board's April 2004 remand ordered 
that attempts to procure records from this facility should be 
made.  January 2004 and February 2008 responses from the 
Department of the Navy and the National Personnel Records 
Center (NPRC) establish that no records of medical treatment 
pertaining to the Veteran are present at Camp Pendleton.  

The April 2004 Board remand also ordered that additional 
records of treatment should be procured from the Veteran's 
private physicians.  In a June 2004 VCAA letter, the Veteran 
was asked to provide medical releases for his private 
physicians to allow for VA to obtain necessary records of 
treatment.  No response to this letter was received.  VA is 
only obligated to obtain relevant records for which the 
claimant provides necessary releases.  38 C.F.R. 
§ 3.159(c)(2)(ii) (2008).

The Veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

I.  Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

For claims to reopen that were received prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Under this definition of new and material evidence, evidence 
is "new" if it was not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  Struck v. Brown, 9 
Vet. App. 145 (1996), Blackburn v. Brown, 8 Vet. App. 97 
(1995), Cox v. Brown, 6 Vet. App. 459 (1994), Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Evidence is material if 
it was "probative" of "the issue[s] at hand."  Cox, Colvin.

The Federal Circuit has held that under the definition of new 
and material evidence, applicable in this case, it is not 
necessary that the new evidence raise a reasonable 
possibility of changing the outcome.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Veteran was denied entitlement to service connection for 
PTSD in the unappealed rating decision issued in May 1991.  
The RO determined that the evidence of record, including the 
Veteran's service treatment records and records of 
hospitalization with Patton State Hospital, did not establish 
the presence of a current disability.  

The subsequently received evidence includes records of 
medical treatment from the Veteran's private physician as 
well as treatment from the Loma Linda VA Medical Center.  
PTSD was diagnosed by private and VA physicians in February 
1995 and July 1997.  This evidence of current PTSD is clearly 
new and material and reopening of the claim is in order. 

II.  Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Because the RO has adjudicated the Veteran's claim on the 
merits; he is not prejudiced by the Board's consideration of 
his claim on that basis.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Veteran contends that he incurred PTSD as a result of in-
service stressors that included participation in full scale 
alerts that simulated combat situations and caused a fear of 
being captured, tortured, and killed.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and in 
the case of a non-combat stressor, credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

Service treatment records are negative for any treatment or 
complaints related to a psychiatric disorder.  The 
examination report for discharge in December 1968 shows that 
the Veteran was found to be psychiatrically normal upon 
clinical examination, and the Veteran made no complaints of 
psychiatric problems on his December 1968 report of medical 
history.

Supportive of the Veteran's claim are notations of PTSD in 
his post-service private medical records beginning in 
February 1995.  In addition, a diagnosis of PTSD was noted at 
the Loma Linda VAMC in July 1997.  Since these findings were 
reported during the current appeal, they could serve to 
demonstrate a current disability and satisfy one element of 
38 C.F.R. § 3.304(f).  McClain v. Nicholson, 21 Vet. App. 319 
(2007

While the Veteran has occasionally received diagnoses of 
PTSD, these few diagnoses are outweighed by the other medical 
evidence of record establishing that the Veteran does not 
meet the criteria for PTSD, specifically the July 2004 and 
August 2006 VA psychiatric examinations.  

After examining the Veteran and reviewing the claims folders, 
the July 2004 VA examiner determined that the Veteran's 
reported symptoms and documentation did not support a 
diagnosis of PTSD.  The August 2006 VA examiner did not 
diagnose PTSD and only noted diagnoses of schizophrenia and 
antisocial personality disorder.  Both examiners found that 
the Veteran was prone to over-endorsement of symptoms and 
that he was a poor historian with delusions regarding his 
time in the military.  

The VA examiners provided detailed reports that fully 
discussed the record.  In contrast, the findings of PTSD by 
the Veteran's private and VAMC doctors did not contain any 
detailed discussion of the Veteran's history.  One private 
examiner noted that the Veteran had served in Korea, but 
reported no stressors.  On the other hand, the most recent VA 
examiner noted that the Veteran had delusions of serving in 
combat in Korea, while the record showed that he served there 
in the 1960's (long after the war had ended).  

The failure of the physicians diagnosing PTSD to consider the 
other evidence of record is significant given the negative 
service treatment records, the Veteran's psychiatric test 
results, and the questionable credibility of the Veteran's 
own reports of symptoms and stressors.  See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  The failure to consider this evidence 
renders the opinion of little probative value.  Boggs v. 
West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (finding that presumption of credibility did 
not arise because physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative value" 
since it relied upon veteran's "account of his medical 
history and service background).

As the weight of the evidence is against a finding of PTSD, 
the preponderance of the evidence is against the claim.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

Paranoid Schizophrenia

The Veteran also contends that service connection is 
warranted for his paranoid schizophrenia as he began to 
experience symptoms of the disorder during active duty 
service.  In addition, the Veteran contends that service 
connection is warranted on a presumptive basis as he was 
treated for paranoid schizophrenia at Camp Pendleton within a 
year from his separation from active duty service.  

Service treatment records are negative for evidence of 
paranoid schizophrenia or psychiatric complaints.  As noted 
above, the Veteran was found to be psychiatrically normal 
during his December 1968 separation examination.  

The post-service medical evidence includes a December 1977 
letter from the Veteran's private psychiatrist noting that 
the Veteran had been treated for schizophrenia for several 
months and had experienced difficulty with the disorder for a 
long time.  

Probable schizophrenia was also diagnosed at a VAMC in August 
1978, following an acute psychotic incident.  

In June 1981 the Veteran was hospitalized at Patton State 
Hospital following referral from the California Penal Board.  
He remained at Patton State Hospital for approximately 15 
years.  While he was discharged to a mental health 
rehabilitation center in December 1987, he returned to Patton 
Sate Hospital in July 1990 and remained hospitalized until 
1995.  

Throughout his time at Patton State Hospital, the Veteran was 
consistently diagnosed and treated for chronic paranoid 
schizophrenia, alcohol dependence, and a paranoid personality 
disorder.  In addition, the Veteran's reported history of 
symptoms and stressors was often noted by Patton State 
doctors to be unreliable.

Following his discharge from Patton State Hospital, the 
Veteran was admitted to the Loma Linda VAMC in January 1996 
for observation and evaluation of schizophrenia and rule out 
antisocial personality disorder.  In July 1997, he reported 
having a history of schizophrenia since he was 20 year old.  
He also stated that he first had symptoms of schizophrenia 
when he was in college after he left the Army.  

Upon VA examination in July 2004, the Veteran reported that 
he had severe schizophrenia that caused hallucinations, 
nightmares, and delusions.  He also reported that during 
basic training he began having auditory hallucinations and 
dreams about being captured and killed, and that he received 
psychiatric treatment at Camp Pendleton in 1969.  The 
examiner noted that the Veteran had a long history of legal 
problems beginning in 1965.  After reviewing the Veteran's 
claims folders, the examiner diagnosed paranoid schizophrenia 
and antisocial personality disorder.  He determined that the 
Veteran had a long and well-documented history of 
schizophrenia, but there was no documentation of his Camp 
Pendleton treatment in 1969.  The examiner did find that it 
was likely the Veteran experienced psychiatric symptoms 
during and perhaps before his active duty service and that 
his pattern of psychiatric disorder and law enforcement 
problems were consistently intertwined.  

The agency of original jurisdiction sought to have the 
examiner clarify whether he found the psychiatric disability 
to have had its onset in service.

The Veteran was provided a second VA psychiatric examination 
in August 2006.  The examiner found that the Veteran's 
delusions and auditory hallucinations, as well as his social 
and occupational impairments, were likely related to 
schizophrenia.  His history of legal problems was more likely 
related to his antisocial personality disorder and alcohol 
abuse.  

The examiner concluded that there was no indication the 
Veteran's schizophrenia began prior to active duty service, 
nor was it present during service.  He elaborated that the 
Veteran had been unable to give a sufficient account of his 
symptoms or their onset to permit a conclusion that they 
began or were aggravated in service and the claims folder 
contained no other evidence of their onset or aggravation in 
service.  The Veteran's complaints of behavioral problems 
before and during service were more representative of another 
disorder such as his antisocial personality disorder.  The 
diagnoses were paranoid schizophrenia, alcohol abuse, and 
antisocial personality disorder.  

The record clearly shows a current diagnosis of 
schizophrenia, paranoid type   In addition, the Veteran has 
reported that he experienced symptoms of schizophrenia during 
service such as hallucinations and delusions.  While the 
service treatment records do not document such symptoms, the 
Veteran is competent to report that they occurred.  Resolving 
reasonable doubt in his favor, the Board finds that two of 
the three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

The Veteran has not explicitly reported a continuity of 
symptomatology since service, however he has stated that he 
manifested symptoms of schizophrenia during service, within a 
year after active duty service, and since 1978.  Even 
assuming that the Veteran has reported a continuity of 
symptoms, the Board does not find such a continuity is 
demonstrated by the other evidence of record.  

The Veteran testified at his July 2003 hearing that he 
received psychiatric treatment at Camp Pendleton in 1969, 
within a year of his separation from active duty service.  
Record requests from Camp Pendleton for this period have been 
negative and there is no documentation to support the 
Veteran's statements.  In fact, the medical evidence 
establishes that the Veteran was first treated for and 
diagnosed as having, schizophrenia in 1977, eight years after 
separation from service.

Furthermore, the Board finds that the Veteran's reports 
regarding his history of symptoms and treatment of 
schizophrenia are not credible.  Throughout the appeals 
period, the Veteran has been found by examining physicians to 
be unreliable and a poor historian.  Upon psychological 
testing in July 2004 and August 2006 he was noted to over-
report symptoms and at several times during the appeals 
period he has provided conflicting reports regarding the 
onset of his schizophrenia.  For example, he testified in 
July 2003 that his schizophrenia began during active duty 
service, however, while undergoing psychiatric treatment at 
the VAMC in July 1997, he reported that his first 
schizophrenic break occurred in college after his separation 
from the Army.  Therefore, the Board finds that the Veteran's 
statements regarding the onset of his disability are not 
credible.   

In short, there is no competent or credible evidence 
demonstrating that schizophrenia manifested to a compensable 
degree in service or during the presumptive period after 
service.

The absence of any clinical evidence for years after service 
weighs the evidence against a finding that the Veteran's 
paranoid schizophrenia was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, service connection on a 
presumptive basis for chronic psychosis under 38 C.F.R. 
§§ 3.307 and 3.309 is not warranted.

The record contains the report of a private physician that 
schizophrenia since serving in Korea.  This statement appears 
to be a recitation of the Veteran's history without any 
indication that the clinical history was considered.  

The 2004 VA examination report could also be read as 
reporting the onset of schizophrenia in service.  The 
examiner's opinion, however, can be read as weighing against 
the claim in that he suggests that the disability may have 
begun prior to service without any reported aggravation in 
service.  The opinion is at best equivocal on the question of 
whether the disability was incurred in service.  The August 
2006 VA examiner elaborated that the pre-service symptoms 
were due to antisocial personality disorder and not 
schizophrenia.  Service connection is not available for 
personality disorder.  38 C.F.R. § 3.303(c) (2008).  

The 2006 examiner also considered the clinical history, the 
history of delusions, as well as the Veteran's history.  As 
such the 2006 opinion is more probative than those of the 
2004 examiner or the private physician.

The Board has considered the statements of the Veteran and 
the March 1997 statement of his mother, but as lay persons, 
they are not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first contemporaneous evidence of paranoid 
schizophrenia was more than eight years after the Veteran's 
separation from active duty service.  The competent evidence 
is against a finding that the Veteran's disability is related 
to his active duty service.  The Board therefore concludes 
that the evidence is against a nexus between the Veteran's 
schizophrenia and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Left Knee Disorder

Service treatment records establish that the Veteran's knees 
were found to be normal upon enlistment examination in 
September 1966.  He complained of knee pain in February 1967 
and reported that he had an old trick knee from school.  The 
examination for separation from service in December 1968 
showed that the Veteran's lower extremities were normal.  

The Veteran was provided a VA orthopedic examination in March 
1969, four months after his discharge from service.  He 
reported that he injured his left knee during high school in 
1966 while running track.  The examiner noted that the 
Veteran's history "broke down" at that point as there was 
"no raw material for him to concoct a story."  Examination 
of the lower extremities showed the left calf was obviously 
smaller than the right, but there was no demonstrable 
weakness.  The diagnosis was a contusion of the left knee by 
history, and an unexplained difference in calf size.  

During his first hospitalization at the Patton State Hospital 
for psychiatric treatment, the Veteran's left knee was 
examined in June 1986.  The applicable history indicated that 
the Veteran had twisted the knee some time ago while on the 
unit and in May 1986 had again twisted the knee.  Since that 
time, he had experienced swelling and pain.  Examination of 
the knee showed mild effusion in the joint and full range of 
motion.  The diagnosis was internal derangement of the left 
knee with effusion.  

The Veteran continued to complain of left knee pain, but in 
September 1986 was noted to have completely recovered from 
his left knee dislocation.  

The Veteran was physically examined upon his readmission to 
Patton State Hospital in July 1990, and he complained of 
chronic soreness in his knees.  A November 1990 X-ray 
indicated mild degenerative changes of the left knee, and in 
December 1990, the Veteran stated that his left knee 
arthritic pain was improving with the use of an analgesic 
balm.  

Several years later, in August 1993, the Veteran was provided 
a physical therapy consultation of his left knee.  He 
reported that he used to be a painter, and denied a  history 
of any specific injury.  

While undergoing treatment at the Loma Linda VAMC in October 
1996, the Veteran reported that he had experienced pain in 
his knees and hips since 1967.  In April 1999 he was 
diagnosed by his VAMC physician with leg weakness of unknown 
etiology.  

The Veteran has reported on several occasions, including 
during service in February 1967, that his left knee was 
injured prior to his enlistment into active duty service.  As 
there is evidence that his disability pre-existed service, 
the Board must determine whether the presumption of soundness 
applies to the Veteran's claim, and if so, whether it has 
been rebutted by the evidence of record.  

A veteran will be considered to have been in sound condition 
when examined for service except as to defects noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's own account of the preservice existence of a 
disability does not constitute evidence that such disability 
in fact preexisted service.  3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 
(1995).  

Indeed, as 38 C.F.R. § 3.304(b)(1) specifically sets forth:

History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

While the Veteran reported in February 1967 and upon VA 
examination in March 1969 that he had a history of knee 
problems prior to active duty service, his knee was found to 
be normal at the September 1966 enlistment examination and 
the December 1968 separation examination.  The Veteran's own 
account of a pre-existing left knee disability does not, in 
and of itself, rebut the presumption of sound condition.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1).  
Accordingly, the presumption of soundness applies.  In order 
to rebut the presumption, VA must establish by clear and 
unmistakable evidence that the Veteran's left knee condition 
pre-existed service and was not aggravated therein.  

As the record contains no other evidence that the Veteran had 
a left knee disability prior to his entry into active duty 
service, the presumption of soundness is not rebutted and the 
Board will consider the Veteran's claim as one for service 
connection, rather than one based on aggravation.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran, contradicting his earlier statements, has 
reported that his left knee condition began during active 
duty service and that he has experienced knee pain since that 
time.  While the Veteran is competent to report when his 
symptoms began and any incidents of injury in service, the 
Board finds that his statements are not credible.

Throughout the claims period, the Veteran has been found to 
be unreliable in regards to his reported history of 
psychiatric and orthopedic disabilities.  The March 1969 VA 
orthopedic examiner noted that the Veteran's attempts to 
provide a history of his left knee injury broke down as he 
was unable to concoct a story, and the Veteran has never 
provided a coherent history of his claimed left knee 
condition.  

There is also no competent evidence of record of a nexus 
between the Veteran's left knee disability and his active 
duty service.  The Veteran's separation examination from 
service in December 1968 shows that his lower extremities 
were normal, and the earliest objective evidence of a left 
knee disability dates from June 1986, more than 15 years 
after his separation from active duty.  

In essence, the only evidence of a nexus between the 
Veterans's left knee disorder  and active duty service is the 
opinion of the Veteran.  As noted above, his statements are 
not credible, and as a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Psychosis for Establishing Eligibility for Treatment

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702 (West 2002).

There is no competent or credible evidence of a psychosis 
within the two-year presumptive period after the Veteran's 
discharge from active duty service.  See 38 C.F.R. § 
3.309(a).

Although the Veteran testified at his July 2003 hearing that 
he underwent psychiatric treatment at Camp Pendleton in 1969, 
January 2004 and February 2008 responses from the Department 
of the Navy and the NPRC establish that are no records 
pertaining to the Veteran at this facility.  

As noted in the sections of this decision pertaining to 
entitlement to service connection for paranoid schizophrenia 
and PTSD, the medical evidence establishes that the Veteran 
was initially treated for a psychiatric disorder in 1977, 
eight years after his separation from active duty service, 
when paranoid schizophrenia was diagnosed.  

The Board has also determined that the Veteran's statements 
regarding the history and etiology of his psychiatric 
conditions are not credible.  The Board therefore concludes 
that the preponderance of the evidence is against the claim 
of entitlement to VA treatment for psychosis.  The benefit 
sought on appeal is accordingly denied.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for hypertension was granted in a June 
1969 rating decision.  An initial 10 percent rating was 
assigned, effective January 29, 1969.  

In January 1996 the Veteran was admitted to the Loma Linda 
VAMC for psychiatric treatment.  He was noted to have severe 
hypertension. 

Records of treatment from the Veteran's private physician 
dated from February 1996 to June 1997 document blood pressure 
readings ranging from 110/80 to 182/117.  

Additional records of outpatient treatment at the VAMC from 
December 1995 to September 1998 document predominantly 
elevated blood pressure readings ranging from 140/80 to 
218/124.  

In September 1998, the Veteran's VAMV physician noted that 
his hypertension was now controlled.  At that time, his blood 
pressure measured 140/84.  Subsequent office visits also 
indicated lower blood pressure readings with the Veteran's 
blood pressure measuring 117/68 in April 1999 and 109/73 in 
June 2000. 

The Veteran was provided a VA examination to determine the 
severity of his hypertension in October 2006.  Blood pressure 
readings were 149/95 and 145/95.  The diagnosis was 
hypertension treated with multiple medications with poor 
control.    

A 10 percent rating is applicable for hypertensive vascular 
disease if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or there is a 
history of diastolic pressure of predominantly 100 or more 
and continuous medication is required for control blood 
pressure.  A 20 percent is warranted if diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Code 7101 (2008).  

For the period prior to September 4, 1998, the Veteran's 
hypertension most nearly approximated the criteria for a 
rating of 20 percent.  Hypertension was noted to be severe 
upon his admission to the Loma Linda VAMC in January 1996, 
and blood pressure readings from the VAMC and the Veteran's 
private physician during this period showed diastolic 
pressure predominantly between 110 and 119.  As some readings 
also showed systolic pressure above 200, the Board finds that 
an increased rating of 20 percent is warranted for the 
period.  

A rating in excess of 20 percent is not warranted for the 
Veteran's hypertension for the period prior to September 4, 
1998, as his diastolic blood pressure was not predominantly 
120 or more.  While isolated readings of diastolic blood 
pressure of 120 or higher were noted during this period, for 
the most part, the Veteran's diastolic blood pressure 
measured 118 or below.  Therefore, an increased disability 
evaluation of 40 percent is not warranted for the period 
prior to September 4, 1998. 

For the period beginning September 4, 1998, the Board finds 
that the Veteran's hypertension most nearly approximates the 
currently assigned 10 percent evaluation.  The Veteran 
requires medication to control his hypertension, but this is 
contemplated by the currently assigned 10 percent rating.  
While undergoing treatment at the VAMC in September 1998, the 
Veteran's blood pressure was noted to be well controlled, and 
all subsequent blood pressure readings, including those taken 
at the October 2006 VA examination, demonstrated diastolic 
pressure less than 110 and systolic pressure below 200.

Therefore, as the Veteran's diastolic blood pressure has not 
been predominantly 110 or more, nor has his systolic blood 
pressure been predominantly 200 or more, the weight of the 
evidence is against a schedular rating in excess of 10 
percent for the period beginning September 4, 1998.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  Hence 
staged ratings are appropriate.  Hart; see O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007) (notice requirements of 38 
C.F.R. § 3.105(e) not applicable to staged ratings).

Extra-schedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's hypertension.  The Veteran's hypertension has 
manifested elevated blood pressure readings of varying 
degrees throughout the appeals period.  These manifestations 
are specifically contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is, therefore, not warranted.













							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for paranoid schizophrenia 
is denied. 

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment is denied. 

An increased rating of 20 percent is granted for hypertension 
for the appeal period prior to September 4, 1998, 

An increased rating for hypertension, evaluated as 10 percent 
disabling effective September 4, 1998, is denied.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


